PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





 





BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/707,743
Filing Date: 18 September, 2017
Appellants(s): Sibley, Gabriel T. 



__________________
Edward N. Bachand
For Appellants


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/22/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/17/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) WITHDRAWN REJECTIONS
	None. 

 (3) Response to Arguments

A. Whether claims 1-4, 6-8, 10-11, and 12-17 comply with the written description requirement under 35 U.S.C. 112(a) or 35 U.S.C. 112(pre-AIA ), first paragraph.

(1) The limitation “a user-defined second location selected from any location accessible by a wheeled robot” in claims 1 and 12 is not described in the specification in such a way as to reasonably convey to one of ordinary skill in the relevant art that the inventor, a joint inventor, or the Appellant was in possession of the claimed invention as of the time of filing. 

	(a)(i) The longstanding history of the wheel is of very little relevance in determining whether one of ordinary skill in the art would understand that the Appellant was in possession of the claimed invention as of the time of filing. Appellant merely gives a brief history of the wheel then claims that one of ordinary skill in the art would be abundantly aware of wheeled robots, a wheeled vehicle, and the meaning of any location accessible by a wheeled vehicle such as a wheeled robot. Examiner respectfully argues that the lengthy history of the wheel does not provide support for knowledge of wheeled robots and which locations they may or may not be able to access.

	(a)(ii) The mere disclosure of locations accessible by a wheeled robot is not sufficient to support “a user-defined second location selected from any location accessible by a wheeled robot.” Examiner respectfully notes that the mere disclosure of selection of locations on an interface, or disclosure of deliveries being made to accessible locations, is not sufficient to support a claim limitation which limits those selections to only those which are accessible. The figures pointed to do in fact show accessible locations. They also show locations which may or may not be accessible (the roof, or base of the tree which are shown in Figs. 42, 44, underneath the picnic table of Fig. 46, on the bench but under the top of the picnic table of Fig. 46). Importantly, the specification provides no mention of any algorithm, flow chart, decision tree, model, or standard for determining which locations may be selectable and which locations may not be. As stated in the MPEP, for software, a specification may not sufficiently describe how the function is performed or the result is achieved when the algorithm or steps/procedure for performing the computer function are not explained at all or not explained in sufficient detail. MPEP 2161.01(I) “In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” Id. “If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.” Id. (emphasis added). Therefore, given only the cited figures and the specification, which lack an algorithm for determining which locations are accessible and which are not, one of ordinary skill in the art would not be reasonably apprised as to the fact that the inventor was in possession of an invention which could distinguish between locations which may be selected, and those which could not.  

	(a)(iii) The mere disclosure of locations accessible by a wheeled robot is not sufficient to support “a user-defined second location selected from any location accessible by a wheeled robot.” Examiner respectfully notes that the mere disclosure of selection of locations on an interface, or disclosure of deliveries being made to accessible locations, is not sufficient to support a claim limitation which limits those selections to only those which are accessible. Here, Appellant points to forty-four different paragraphs in the specification along with the mere statement that the specification “includes numerous discussions of locations accessible by a wheeled robot,” while leaving the Board with the time-consuming task of sifting through these paragraphs to determine whether these forty-four paragraphs disclose any standard for determining whether a location is accessible. They do not. 
Again, the specification provides no mention of any algorithm, flow chart, decision tree, model, or standard for determining which locations may be selectable and which locations may not be. Given only the cited paragraphs of the specification, which lack an algorithm for determining which locations are accessible and which are not, one of ordinary skill in the art would not be reasonably apprised as to the fact that the inventor was in possession of an invention which could distinguish between locations which may be selected, and those which could not.  

(b) The second location is user-defined.

(i) Examiner notes that the further definition of the request itself does not provide support for this limitation, and it is unclear as to how this is intended to support Appellant’s argument. 

(b)(ii) Appellant argues that the second location is not limited to preselected locations, addresses, or filtered locations. Examiner respectfully disagrees and points to the claim language “a user-defined second location selected from any location accessible by a wheeled robot.” The claim therefore limits the selection of the second location to only those locations which are accessible by a wheeled robot. In other words, the locations from which the second location may be selected comprise only those which are accessible by a wheeled robot. Therefore, the claim recites a filtering of locations, and Appellants arguments should be found unpersuasive. 
(2) Claims 2-4, 6-8, and 10-11 depend from claim 1 but do not cure the above deficiencies and therefor lack written description for the reasons give regarding claim 1. 

(3) Claims 13-17 depend from claim 12 but do not cure the above deficiencies and therefor lack written description for the reasons give regarding claim 12.

B. Whether claims 1-3 and 11 are unpatentable under 35 U.S.C. 103 over Srinivasan (U.S. PG Pub. No. 2015/0248640) in view of Stuckman et al. (U.S. PG Pub. No. 2015/0302495) further in view of Raptopoulos et al. (U.S. PG Pub. No. 2017/0129603).

	(1) Examiner did not use impermissible hindsight and provided a proper rationale to combine the references. Examiner respectfully points to MPEP 2141(III) which notes that proper support for a conclusion of obviousness may comprise: (A) Combining prior art elements according to known methods to yield predictable results; or (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. Such is the case here. 
As noted in paragraph 17 of the Non-Final Rejection mailed 06/17/2021 (hereinafter “the rejection”), Examiner notes that “Stuckman teaches combining the above elements with the teachings of Srinivasan for the benefit of aiding a delivery drone in identifying the location at the service address to place the package or other delivery (Stuckman: paragraph [0101])” and concludes that it therefore would have been obvious to one of ordinary skill in the art to combine the teachings of Stuckman with the teachings of Srinivasan to achieve these benefits. Such a rationale for finding a conclusion of obviousness is proper (see (G) above). Therefore, Appellant’s arguments that Examiner used improper hindsight should be found unpersuasive. 
As noted by Examiner in paragraph 22, Srinivasan teaches directing a wheeled robot to pick up a package and deliver it to a selected location, but appears to teach that the drone is merely dispatched from a first location (a warehouse) to a second location (a selected destination) rather than directed to a first location to pick up a package before being directed to the second location. Examiner notes that Raptopoulos cures this deficiency by teaching that an autonomous delivery vehicle may be directed to a first location to pick up a package before being directed to a second location. Finally, Examiner notes that directing the autonomous vehicle of Srinivasan to pick up a package from a first location and deliver it to a second location, rather than simply dispatching the drone from the warehouse straight to the second location would not affect the normal functioning of the elements of claim 1 which are taught by Srinivasan in view of Stuckman. Finally, Examiner concludes that since the elements would not affect the normal functioning of each other, the results of their combination would have been predictable. Such a rational for finding a conclusion of obviousness is proper (see (A) above). Therefore, Appellant’s arguments that Examiner used improper hindsight should be found unpersuasive.

(2) Srinivasan in view of Stuckman further in view of Raptopoulos discloses a request from a smartphone of a user to deliver the article from a first location to a user-defined second location selected from any location accessible by a wheeled robot, as called for in claim 1. 

	(a)(i) Srinivasan teaches a request to deliver an item in the form of a placing an order wherein in placing the order the user may transmit a location on an image displayed on the computing device which is indicative of the precise location for the article. (Srinivasan: paragraphs [0023-25, 33-35], Fig. 2A) Appellant argues that reliance on a map of any type is inconsistent with any location accessible by a wheeled robot. Examiner respectfully notes that Stuckman teaches the modification of Srinivasan such that the request may include an indication on an image taken by a user, and the indication of the delivery icon may be restricted to only those locations which are accessible by the wheeled robot. (Stuckman: paragraphs [0057, 60-62, 65, 89], Fig. 5) Thus, Appellant’s arguments that the map is inconsistent with such a selection should be found unpersuasive, since the Examiner relied on Srinivasan as modified by Stuckman for this teaching. 
	(a)(ii) Appellant argues that since Srinivasan makes only a single mention of a wheeled robot, one looking to solve a problem of making a delivery to any location accessible by a wheeled robot would not look to the aerial system of Srinivasan. Again, Examiner notes that the combination of Srinivasan (which does in fact teach autonomous delivery to selected points and does in fact teach that the vehicle may be a wheeled robot, see paragraph [0052]) in view of Stuckman (which also teaches autonomous delivery to selected points by a wheeled vehicle, see paragraph [0089]) is cited for the selection from any location accessible by the wheeled robot. Both references deal in autonomous item delivery to selected points and both references disclose that the delivery may be performed by a wheeled vehicle, and their combination teaches the selection of a delivery point from any location accessible by a wheeled vehicle. Therefore, one of ordinary skill in the art would undoubtedly look to these references in solving this problem. 
	
	(a)(iii) Stuckman, rather than Srinivasan, is relied upon for limiting the location to only those accessible by a wheeled robot. 

		(b) Stuckman et al. disclose delivery to user-defined locations selected from any location accessible by a wheeled robot. Examiner respectfully notes that Stuckman further teaches that the placement of the delivery location icon may be restricted to only those areas which are accessible by the robot. (See Stuckman: paragraph [0065] disallowing the selection of unattainable locations and paragraph [0089] outlining a road vehicle) Below is a quote of paragraph [0065] of Stuckman (emphasis added):
[0065] In an embodiment, the positioning of the delivery location icon 316 on the captured image data 314 may be restricted to certain areas of the captured image data 314. Consider an example where the captured image data 314 corresponds to a street view. In this case, the positioning of the delivery location icon 316 may be limited to correspond to a ground level and not an above-ground location. Consider an example where the captured image data 314 corresponds to a sky view. In this case, the positioning of the delivery location icon 316 may be restricted to exclude a roof location, a location corresponding to a pool or locations corresponding to trees, gardens other landscaping or other undesirable delivery locations. In an embodiment, if a restricted delivery location is selected, delivery data can be generated by the delivery data server 25 to indicate that a prior selection corresponded to a restricted location and re-prompt to user to select a new location. In another embodiment, the delivery data client application 150 can receive information relating to allowed or restricted areas and either indicate these restricted areas and/or only allow placement of the delivery location icon 316 in permitted areas.

	Thus, Stuckman teaches the restriction of the placement of the delivery icon to only those locations which are accessible by the delivery vehicle, which may be a wheeled robot. Appellant argues that reliance on this paragraph of Stuckman is in error because Stuckman’s image data corresponds to an address, and therefore cannot be “any” location accessible by a wheeled robot. In Appellant’s view, the claim should only read as if the user may only capture images of those locations which are accessible by the wheeled robot. This is not consistent with the claim language. The claims go on to indicate that the request includes a user-defined photograph (claim 1) or a three-dimensional model (claim 12) on which the user may place an indicator for selection of the delivery location. The broadest reasonable interpretation of the claim includes any location in a taken photograph on which the indicator is placed and which the robot may access. This is exactly what is taught by Stuckman. Since Stuckman does in fact teach this element, Appellant’s arguments should be found unpersuasive. 
	What’s more, even if the claim construction were limited in the fashion suggested by Appellant, Examiner respectfully notes that Stuckman teaches a system which may retrieve the location based on GPS coordinates rather than an address itself, in which case the teaching of Stuckman would not be so limited as to only “addresses” since a user could perform the method of Stuckman using any combination of GPS coordinates, rather than a pre-specified address. (Stuckman: paragraphs [0035, 63-64, 101])

		(c) Examiner respectfully notes that Raptopoulos is not relied on for the teaching of this element. 
	
	(3) Srinivasan in view of Stuckman further in view of Raptopoulos teaches a request including a user-defined photograph of a second location taken by a smartphone of the user including an indicator of a location for the article placed on the photograph displayed on the smartphone of the user. 

		(a) Srinivasan teaches the selection of a delivery location via the placement of an icon on an image displayed, but appears to teach that the image is a map view rather than an image captured by a smartphone of a user. 
	
		(b) Appellant argues that the captured image data of Stuckman is not a user-defined photograph of a second location selected from any location accessible by a wheeled robot called for in claim 1. Examiner respectfully disagrees. Appellant appears to argue that because the image is at a predefined location, it cannot comprise a “user-defined second location selected from any location accessible by a wheeled robot, the request including a user-defined photograph of the second location taken by the smartphone and an indicator of a location for the article placed on the photograph.” Examiner respectfully notes that a photograph of a delivery location (even if of a pre-defined delivery address) with an indicator placed thereon, wherein the indicator may be placed only on locations accessible by the wheeled robot, teaches “a user-defined second location selected from any location selected from any location accessible by a wheeled robot, the request including a user-defined photograph of the second location taken by the smartphone and an indicator of a location for the article placed on the photograph.” What’s more, even if the claim construction were limited in the fashion suggested by Appellant, Examiner respectfully notes that Stuckman teaches a system which may retrieve the location based on GPS coordinates rather than an address itself, in which case the teaching of Stuckman would not be so limited as to only “addresses” since a user could perform the method of Stuckman using any combination of GPS coordinates, rather than a pre-specified address. (Stuckman: paragraphs [0035, 63-64, 101]) 
		(c) Stuckman is relied upon for the teaching of the receipt of the user-defined photograph of the delivery location. 

	(4) Claims 2-3 and 11 depend from claim 1 and are unpatentable for the reasons outlined in The Rejection.

C.  Claims 4, 7, and 8 depend from claim 1 and are unpatentable for the reasons outlined in The Rejection. 

D. Claims 6 depends from claim 1 and are unpatentable for the reasons outlined in The Rejection.

D. Claims 10 depends from claim 1 and are unpatentable for the reasons outlined in The Rejection.

E.  Whether claims 12 and 17 are unpatentable under 35 U.S.C. 103 as over Srinivasan in view of Hammond further in view of Mullins further in view of Stuckman and further in view of Raptopoulos.
	(1) Examiner did not use impermissible hindsight and provided a proper rationale to combine the references. Examiner respectfully points to MPEP 2141(III) which notes that proper support for a conclusion of obviousness may comprise: (A) Combining prior art elements according to known methods to yield predictable results; or (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. Such is the case here.
	In paragraph 53 of The Rejection, Examiner provided a proper rationale to support a finding of obviousness in the form of a teaching, suggestion, or motivation to combine Hammond with Srinivasan ((G) above.).
	In paragraph 54 of The Rejection Examiner provided a proper rationale to support a finding of obviousness in the form of a finding that requiring that the sensor of Hammond be contained within “in” the smartphone (rather than connected to it) would not affect the normal functioning of the elements of claim 1 taught by Srinivasan in view of Hammond and therefore the results of the combination of existing elements would be predictable ((A) above). 
 	In paragraph 55 of The Rejection Examiner notes that “Stuckman teaches combining the above elements with the teachings of Srinivasan for the benefit of aiding a delivery drone in identifying the location at the service address to place the package or other delivery (Stuckman: paragraph [0101])” and concludes that it therefore would have been obvious to one of ordinary skill in the art to combine the teachings of Stuckman with the teachings of Srinivasan to achieve these benefits ((G) above).
In paragraph 58, Examiner notes that directing the autonomous vehicle of Srinivasan to pick up a package from a first location and deliver it to a second location, rather than simply dispatching the drone from the warehouse straight to the second location would not affect the normal functioning of the elements of claim 1 which are taught by Srinivasan. Further, Examiner concludes that since the elements would not affect the normal functioning of each other, the results of their combination would have been predictable. Such a rational for finding a conclusion of obviousness is proper (see (A) above).
Since Examiner provided a proper rationale to combine the references and support a finding of obviousness, Appellant’s arguments that Examiner used improper hindsight should be found unpersuasive. 

(2) Srinivasan in view of Hammond further in view of Mullins further in view of Stuckman and further in view of Raptopoulos teaches a request from a smartphone of a user to deliver an article from a first location to a user-defined second location selected from any location accessible by a wheeled robot. 
	(a) See section (B) (2) above.
	(b) Hammond is not relied on for teaching this element. 
	(c) Mullins is not relied on for teaching this element. 
(3) Srinivasan in view of Hammond further in view of Mullins further in view of Stuckman and further in view of Raptopoulos teaches a request including a three-dimensional delivery location for the article created from a plurality of sensor signals received from at least one sensor contained in the smartphone. 
	(a) Srinivasan teaches the receipt of a three-dimensional delivery location for the article, but does not teach that the model or map from which the three-dimensional location is selected comprises a three-dimensional model created from a plurality of sensor signals received from at least one sensor contained in the smart phone. (Srinivasan: paragraphs [0023, 24, 35])
	(b) Hammond teaches this element but for the requirement that the scanner/sensor 110 (used to create the three-dimensional model on which the three-dimensional delivery location may be selected) is contained within the smartphone. Appellant argues that Hammond does not teach that the computer or controller 130 may comprise a mobile phone. Examiner respectfully disagrees and notes that paragraph [0022] explicitly teaches that “. . . “computer” and “controller” as generally used herein include a suitable data processor and can include internet appliances and hand-held devices, including palm-top computers, wearable computers, cellular or mobile phones. . . .” Appellant’s arguments should therefore be found unpersuasive. Examiner respectfully disagrees with Appellant’s assertion that the implementation of the selection of the three-dimensional delivery location via the method implemented by Hammond rather than the method taught by Srinivasan would affect the normal functioning of the system of Srinivasan. The remainder of the system and method for delivering articles of Srinivasan would operate in the same manner if the three-dimensional modeling and selection of Hammond for the satellite view selection of Srinivasan. What’s more, Examiner further provides a motivation to combine the method of modeling and selection in Hammond with that of Srinivasan in paragraph 53 of The Rejection. Appellant’s arguments should be found unpersuasive.
	(c) Mullins teaches the modification of the mobile phone of Hammond such that the scanner 110 used to create the model may be contained within the mobile phone itself, rather than as a separate element. (Mullins: abstract, paragraph [0026]) Mullins clearly states that the mobile device may be a smartphone in paragraph [0032]: “. . . the mobile device 124 may be a computing device with a camera and a display such as a tablet, smartphone.” Appellant’s arguments should therefore be found unpersuasive. 

4. Claim 17 is unpatentable for the reasons set forth in The Rejection. 

F. Whether claims 13-16 are unpatentable under 35 U.S.C. 103 as over Srinivasan in view of Hammond further in view of Mullins further in view of Stuckman and further in view of Raptopoulos further in view of Lopez Morales et al. (U.S. PG Pub. No. 2014/0330456). Claims 13-16 depend from claim 12 and are unpatentable for the reasons set forth in The Rejection. 

G. Whether claims 18-19, 22, and 25-26 are unpatentable under 35 U.S.C. 103 as over Srinivasan in view of Hammond further in view of Mullins further in view of Lopez Morales
	(1) Srinivasan in view of Hammond further in view of Mullins further in view of Lopez teaches a non-transitory computer-readable storage medium storing computer-executable instructions useable by a smartphone to cause the smartphone to create a three-dimensional virtual model of a location when a user scans the location with a sensor contained in the smartphone. 
		(a) Srinivasan teaches the receipt of a three-dimensional delivery location for the article, but does not teach that the model or map from which the three-dimensional location is selected comprises a three-dimensional model created from a plurality of sensor signals received from at least one sensor contained in the smart phone. (Srinivasan: paragraphs [0023, 24, 35])
		(b) Hammond teaches this element but for the requirement that the scanner/sensor 110 (used to create the three-dimensional model on which the three-dimensional delivery location may be selected) is contained within the smartphone. Appellant argues that Hammond does not teach that the computer or controller 130 may comprise a mobile phone. Examiner respectfully disagrees and notes that paragraph [0022] explicitly teaches that “. . . “computer” and “controller” as generally used herein include a suitable data processor and can include internet appliances and hand-held devices, including palm-top computers, wearable computers, cellular or mobile phones. . . .” Appellant’s arguments should therefore be found unpersuasive. Examiner respectfully disagrees with Appellant’s assertion that the implementation of the selection of the three-dimensional delivery location via the method implemented by Hammond rather than the method taught by Srinivasan would affect the normal functioning of the system of Srinivasan. The remainder of the system and method for delivering articles of Srinivasan would operate in the same manner if the three-dimensional modeling and selection of Hammond for the satellite view selection of Srinivasan. What’s more, Examiner further provides a motivation to combine the method of modeling and selection in Hammond with that of Srinivasan in paragraph 53 of The Rejection. Appellant’s arguments should be found unpersuasive.
	(c) Mullins teaches the modification of the mobile phone of Hammond such that the scanner 110 used to create the model may be contained within the mobile phone itself, rather than as a separate element. (Mullins: abstract, paragraph [0026]) Mullins clearly states that the mobile device may be a smartphone in paragraph [0032]: “. . . the mobile device 124 may be a computing device with a camera and a display such as a tablet, smartphone.” Appellant’s arguments should therefore be found unpersuasive.

Conclusion
	 For the reasons outlined above, Examiner respectfully argues that the claims were properly rejected under 35 U.S.C. 112(a) and 35 U.S.C. 103 in the Non-Final Rejection mailed 06/17/2021.

	  For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/EMMETT K. WALSH/Primary Examiner, Art Unit 3628                                                                                                                                                                                                        
Conferees:
 /KEVIN H FLYNN/Quality Assurance Specialist, Art Unit 3600                                                                                                                                                                                                        
  /RESHA DESAI/  Supervisory Patent Examiner, Art Unit 3628                                                                                                                                                                                                                                                                                                                                                                                                 


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless Appellants had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.